Citation Nr: 0719319	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-03 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
right shoulder, to include as secondary to a service-
connected disability of the left wrist.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist, to include as secondary to a 
service-connected disability of the left wrist.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
disability of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In his April 2004 statement, the veteran requested that he be 
scheduled for an RO hearing.  He withdrew this request via a 
March 2005 representative's statement.  See 38 C.F.R. § 
20.704(e) (2006).


FINDINGS OF FACT

1.  The competent evidence of record establishes a link 
between the veteran's service-connected left wrist disability 
and his tendonitis of the right shoulder. 

2.  The competent evidence of record establishes a link 
between the veteran's service-connected left wrist disability 
and his carpal tunnel syndrome of the right wrist.

3.  The competent evidence of record establishes a link 
between the veteran's service-connected left wrist disability 
and his right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
tendonitis of the right shoulder claimed as secondary to a 
service-connected left wrist disability have been satisfied.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

2.  The criteria for entitlement to service connection for 
carpal tunnel of the right wrist claimed as secondary to a 
service-connected left wrist disability have been satisfied.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

3.  The criteria for entitlement to service connection for a 
right knee disability claimed as secondary to a service-
connected left wrist disability have been satisfied.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disabilities is being granted and 
a rating and an effective date will ultimately be assigned.  
As such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
dates.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for direct service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

In the case at hand, the medical evidence of record reflects 
that the veteran has been diagnosed with all three of the 
disabilities at issue.  Specifically, the April 2005 VA 
examination report diagnoses bilateral shoulder degenerative 
joint disease, right wrist carpal tunnel syndrome, and 
degenerative joint disease of the right knee.  The veteran's 
claims file also reflects that he is currently service 
connected and assigned a 40 percent disability rating for 
residuals of a fractured left ulna, with post-traumatic 
degenerative arthritis of the left thumb and wrist and 
dysfunction of the left median nerve.  

The veteran contends that the three disabilities at issue 
resulted from his overcompensation for his left wrist 
disability.  The veteran has specifically noted that he 
worked as a welder for forty years and excessively relied on 
his right side for heavy lifting and support.  

The Board notes that the veteran's claims file contains two 
VA medical opinions that refute the veteran's claims and two 
private medical opinions that support them.  The February 
2005 VA medical opinion states that there is no evidence of 
record that has established a link between the veteran's 
service-connected left wrist condition and the other 
conditions at issue.  The examiner stated the shoulder and 
knee arthritis was likely related to aging.  The veteran's 
right-sided ulnar neuropathy and carpal tunnel syndrome were 
likely also due to aging and repetitive use at his old job.  

In addition, an April 2005 VA examination report, the 
veteran's arthritis of the right knee is likely age-related 
and is unlikely caused by the left wrist disability.  Excess 
repetitive motion likely caused the right wrist and right 
shoulder disabilities, which would be common in an 80-year-
old, right-hand-dominant individual who was employed as a 
welder.  

However, the evidence also includes a January 2005 letter 
from one of the veteran's private physicians noting that the 
veteran had to compensate for his left wrist injury by using 
his right upper extremity as his dominant arm and to do most 
all of his activities of daily living.  She noted that the 
veteran developed carpal tunnel syndrome, has had a 
documented rotator cuff tear, and has had persistent cases of 
intermittent rotator cuff tendonitis.  She further stated 
that the injuries to the veteran's right side were most 
likely related to the fact that he has had to overuse his 
right side because of his left-sided injury.  The physician 
also stated that the veteran's use of his right arm when 
lifting heavy objects caused him to put more force on his 
right knee.

A June 2005 letter from another private physician stated that 
the injury to his left upper extremity forced the veteran to 
overuse his right upper extremity for all of his work and 
normal daily functions, which was essentially forty years of 
work since the injury.  The physician opined that this 
resulted in right wrist carpal tunnel syndrome and right 
shoulder tear of the rotator cuff with episodes of recurrent 
tendonitis.  The physician stated that it appeared clear that 
the veteran developed problems with his right upper extremity 
as a result of his injured left upper extremity.  

While these opinions all reflect a familiarity with the 
veteran's medical history, only the VA opinions clearly state 
that the veteran's medical records were reviewed in 
conjunction with the opinions that are offered.  However, 
establishing nexus in this case does not depend on an 
interpretation of historical medical records.  Instead, it 
involves examination of the veteran to determine whether his 
current, documented disabilities were more likely than not 
caused by his documented, service-connected left wrist 
disability.  In this regard, the Board notes that the private 
orthopedists may possess more professional expertise than the 
VA physician assistants.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board therefore believes that the VA 
opinions are in relative equipoise with the opinions of the 
private orthopedists.  Therefore, resolving any benefit of 
the doubt in favor of the veteran, his claims of entitlement 
to service connection for a right shoulder disability, a 
right wrist disability, and a right knee disability are 
granted.


ORDER

Entitlement to service connection for tendonitis of the right 
shoulder, to include as secondary to a service-connected 
disability of the left wrist, is granted.

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist, to include as secondary to a service-
connected disability of the left wrist, is granted.

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
disability of the left wrist, is granted.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


